Name: Commission Regulation (EC) No 135/1999 of 21 January 1999 determining the extent to which the applications for import licences submitted in January 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities 22. 1. 1999L 17/24 COMMISSION REGULATION (EC) No 135/1999 of 21 January 1999 determining the extent to which the applications for import licences submitted in January 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1374/ 98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), and in particular Article 14(4) thereof, Whereas applications lodged for the products referred to in Annex II to Regulation (EC) No 1374/98 concern quantities greater than those available; whereas, therefore, the allocation factors should be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1374/98 listed in Annex I lodged pursuant to Regula- tion (EC) No 1374/98 for the period 1 January to 31 March 1999, shall be awarded in accordance with the allocation factors indicated. 2. Import licences applied for for products falling within the order numbers in Annex IIIb to Regulation (EC) No 1374/98 listed in Annex II lodged pursuant to Regulation (EC) No 1374/98 for the period 1 January to 30 June 1999, shall be awarded in accordance with the allocation factor indicated. Article 2 This Regulation shall enter into force on 22 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 185, 30. 6. 1998, p. 21. EN Official Journal of the European Communities22. 1. 1999 L 17/25 ANNEX I Order number in Annex II to Regulation (EC) No 1374/98 TARIC order number Period: January to March 1999 Allocation factor 36 09.4590 0,0056 37 09.4599 0,0029 39 09.4591 0,1429 40 09.4592 0,0108 41 09.4593 0,0305 42 09.4594 0,0081 44 09.4595 0,0053 47 09.4596 0,0022 ANNEX II Order number in Annex III B to Regulation (EC) No 1374/98 TARIC order number Period: January to June 1999 Allocation factor 13 09.4101 1,0000